IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT

 RENALDO J. SONSINI    II,                  :   No. 91 MM 2019

                    Petitioner


              v.



 ROBERT GILMORE, THERON PEREZ,
 ESQ., DAVID J. ARNOLD JR, ESQ.,

                    Respondents


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of October, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.